                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

John Jabbar Greene,                       )           C/A No. 4:19-cv-0283-SAL
                                          )
                           Petitioner,    )
                                          )
v.                                        )
                                          )           ORDER
Warden, Kershaw Correctional Institution, )
                                          )
                                          )
                           Respondent. )
___________________________________ )

   In this case, Petitioner John Jabbar Greene (“Petitioner”) sought habeas corpus relief pursuant

to 28 U.S.C. § 2254. On February 20, 2020, this Court issued an Order adopting the Report and

Recommendation of the Magistrate Judge and granting Respondent Warden, Kershaw

Correctional Institution’s (“Respondent”) motion for summary judgment. Rule 11(a) of the rules

governing Section 2254 cases requires this Court to issue or deny a certificate of appealability

when it enters a final order adverse to the applicant. The February 20, 2020 order inadvertently

failed to include a certificate issuing or denying the certificate of appealability. Accordingly, the

Court now issues this Order denying the certificate of appealability.

   The governing law provides that:

   (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
   substantial showing of the denial of a constitutional right.

   (c)(3) The certificate of appealability . . . shall indicate which specific issue or issues
   satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,



                                                 1
537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met. Therefore, a certificate of appealability is denied.

   IT IS SO ORDERED.

                                                             /s/ Sherri A. Lydon______________
                                                             United States District Judge
February 24, 2020
Florence, South Carolina




                                                 2
